In the
 United States Court of Appeals
               For the Seventh Circuit
                           ____________

No. 04-3496
UNITED STATES OF AMERICA,
                                                        Plaintiff-Appellee,
                                    v.

WALTER H. MARTIN,
                                                   Defendant-Appellant.
                           ____________
               Appeal from the United States District Court
         for the Southern District of Indiana, Evansville Division.
                  No. 03 CR 17—Richard L. Young, Judge.
                           ____________
      ARGUED JULY 6, 2005—DECIDED SEPTEMBER 7, 2005
                           ____________


  Before COFFEY, RIPPLE and ROVNER, Circuit Judges.
   RIPPLE, Circuit Judge. Walter Martin was convicted after
a jury trial of possession with intent to distribute over 50
grams of crack cocaine in violation of 21 U.S.C. § 841(a)(1)
and (b)(1)(A)(iii). He challenges the district court’s de-
nial, without an evidentiary hearing, of his motion to
suppress narcotics seized from his vehicle during a traffic
stop. Because the stop was predicated on probable cause,
and was not unreasonably prolonged, we affirm the dis-
trict court’s decision to deny Mr. Martin’s suppression
motion.
2                                                 No. 04-3496

                               I
                      BACKGROUND
A. Facts
  At approximately 4:50 a.m. on June 5, 2003, Indiana
State Trooper Timothy Wood stopped Mr. Martin for
exceeding the speed limit on Highway 41 in Gibson County,
Indiana. Mr. Martin was accompanied by a female compan-
ion, Tawana Fairley, in the front passenger seat, and by two
children, one aged approximately eight years and the other
approximately eighteen months old, in the rear seats. A
camera mounted on the dashboard in Trooper Wood’s
cruiser recorded subsequent events although there is no
                                    1
audio for the majority of the stop.
  Trooper Wood requested Mr. Martin’s driver’s license,
and Mr. Martin unsuccessfully searched for it in the vehi-
cle’s interior and trunk for several minutes. In the course of
Mr. Martin’s search, he left the trunk open; it remained open
during subsequent events. Trooper Wood then asked Mr.
Martin to stop searching for his identification and to sit in
the back of the police cruiser. The officer requested Mr.
Martin’s name, date of birth and address to obtain licensing
information “for the citation that [the officer] was about to
write.” R.21, Ex.A at 1. Mr. Martin gave his name and date
of birth and told the trooper that he was from Vincennes,
Indiana, although Mr. Martin could not remember his zip


1
  At trial, Trooper Wood admitted that he turned off the audio
at certain times. He testified that he did so because the micro-
phone was on his person, and, if the audio was on, an individual
in the back seat of the cruiser could hear conversations that
Trooper Wood had with other officers even though they were
conducted outside of the vehicle. The audio remained off through
most of the stop because, at times, Trooper Wood forgot to
reactivate the microphone.
No. 04-3496                                                     3

code. Mr. Martin also stated that he did not have a vehicle
registration because his car was a rental, nor did he have the
                   2
rental agreement. Trooper Wood was unable to verify that
Mr. Martin was licensed in Indiana, and Mr. Martin told the
officer that he “probably” was licensed in Illinois. Id. The
trooper verified that Mr. Martin held a valid Illinois driver’s
license.
  Trooper Wood talked to Mr. Martin while he awaited the
results of the license checks, although it is unclear from
the record whether any part of the relevant conversation
occurred after Trooper Wood verified that Mr. Martin
validly was licensed in Illinois. The officer revisited some
basic questions and discovered uncertainties in Mr. Martin’s
          3
answers. Mr. Martin stated that his destination was Evans-
ville, Indiana, with his wife and two children who were
visiting from Chicago. When Trooper Wood then “asked
why they went to Evansville to get a hotel room when [Mr.
Martin] lived in Vincennes[,] [h]e advised that they just
wanted to get away down in the Evansville area.” Id. At this

2
  At some point, Trooper Wood confirmed that the vehicle was
rented by a third party and that Mr. Martin was not authorized
to drive it. It is not clear from Trooper Wood’s account when
he arrived at this information. According to Trooper Horn-
brook, however, the rental information was developed between
the time he arrived and the time that the pair called the canine
unit.
3
   Trooper Wood’s report of the incident—the only account before
the district court when it heard the suppression motion—states
that he identified an inconsistency in Mr. Martin’s account: “I
asked the subject several questions about where he was coming
from. He first stated was [sic] coming from Terre Haute. In the
conversation a little while later, I came back with the question
again . . . . He said he was coming from Vincennes.” R.21, Ex.A at
1.
4                                                 No. 04-3496

point, Trooper Wood
    asked [Mr. Martin] several questions about where he
    had been, where he was going to and where he was
    coming from and every answer that he gave me was
    either vague or different from the past question that
    I asked him. My suspicion started to rise when every-
    thing just wasn’t fitting together . . . .
Id. Acting on his suspicion, Trooper Wood checked Mr.
Martin’s criminal history and found that “he had been
arrested for several different charges.” Id.
  Trooper Wood called Trooper Robert Hornbrook, an
Indiana State Police Drug Interdiction Officer, because
“it was to my suspicion that we may have something that fit
in that category of Trooper HORNBROOK’s classification.”
Id. at 2. Although the timing of the call is uncertain, Trooper
Hornbrook stated that he arrived approximately fifteen
minutes after Mr. Martin was stopped. Trooper Hornbrook
told Trooper Wood that he possessed intelligence that Mr.
Martin was a drug dealer in Vincennes. Trooper Hornbrook
also questioned Fairley, who “was sweating and nervous
and was very evasive of my questions,” R.21, Ex.B,
Hornbrook Supplemental Case Rep. at 1; although she
stated that Mr. Martin was taking her to a hospital, she
refused when Trooper Hornbrook asked if he should contact
an ambulance. In the meantime, Trooper Wood contacted
the car rental company, which advised him to have the
vehicle towed because Mr. Martin was not an authorized
driver.
  The troopers called a specially-trained canine unit to sniff
the vehicle approximately thirty minutes after Mr. Martin
was stopped. Deputy Sheriff Doug Dewig arrived with his
dog and conducted a “free air sniff,” id. at 2, around the
vehicle approximately twenty minutes later. The dog alerted
to the presence of narcotics in the vehicle. Trooper
No. 04-3496                                                 5

Hornbrook and Deputy Dewig removed Fairley and the
children from the vehicle and conducted a search. They
found a loaded handgun under the front passenger seat
together with a package containing “bags . . . commonly
used to conceal narcotics.” Id. Mr. Martin then was arrested,
approximately one hour after the stop, for possessing a
handgun and for “failure to identify in a proper manner”
because he carried no identification. R.21, Ex.A at 2.
  Trooper Hornbrook approached Fairley, issued Miranda
warnings, and stated that he had reason to believe, based on
the location of the handgun and the bags, that she
was concealing narcotics on her person. He further
warned her that a female officer would meet them at the
scene and would search her. Fairley produced two bags
containing marijuana from her sock and Trooper Hornbrook
arrested her. Mr. Martin and Fairley were transported to the
Gibson County Jail, leaving the children under the supervi-
sion of Trooper Douglas Humphrey while awaiting a child
welfare representative to assume their care. Trooper
Humphrey noted an object in the eighteen-month-old’s
diaper that appeared to be “other than normal diaper
usage.” R.21, Ex.A at 3. He checked the diaper and found a
plastic bag containing approximately 140 grams of crack
cocaine.

B. District Court Proceedings
  Mr. Martin moved to suppress all evidence obtained as a
result of what he argued was an illegal detention. In a
motion that includes detailed factual allegations that track
the investigative reports of Troopers Wood and Hornbrook
and Deputy Dewig, all of which Mr. Martin appended to his
motion, Mr. Martin claimed that the troopers unreasonably
prolonged the length of the traffic stop in violation of the
Fourth Amendment and, as a consequence, searched the car
unlawfully. The State, noting in its written response that the
6                                                    No. 04-3496

“facts of the present matter do not appear to be in dispute,”
R.24 at 1, argued that the encounter was lawful. See United
States v. Childs, 277 F.3d 947, 952 (7th Cir. 2002) (en banc).
The district court, after reviewing the parties’ written
submissions, denied Mr. Martin’s motion without conduct-
ing an evidentiary hearing. The court reasoned that the
traffic stop was not unreasonable in duration given Mr.
Martin’s inability to produce a driver’s license, his disclo-
sure that he was not even authorized to drive the rental car
and his suspicious answers to Trooper Wood’s questions.

                                II
                        DISCUSSION
A. Standard of Review
  We review questions of law de novo and findings of fact
for clear error when reviewing the denial of a suppression
        4
motion. See United States v. Banks, 405 F.3d 559, 570 (7th Cir.
2005).




4
  Mr. Martin was sentenced on September 7, 2004—after this
court’s decision in United States v. Booker, 375 F.3d 508 (7th Cir.
2004), but before the Supreme Court’s decision in United States v.
Booker, 125 S. Ct. 738 (2005). Mr. Martin appeals only the denial
of his suppression motion and does not challenge his sentence.
Indeed, the district court sentenced him based on its discretion
under the statute, consistent with Booker, and noted that Mr.
Martin received a “pretty significant break” because his sentence
under the federal sentencing guidelines would have been
significantly higher. R.59 at 29. We shall not address Mr. Martin’s
sentence. See United States v. Muriel, ___ F.3d ___, 2005 WL
1903739, at *2 n.1 (7th Cir. 2005).
No. 04-3496                                                    7

B. Fourth Amendment Challenge
  Mr. Martin first argues that Trooper Wood unreasonably
prolonged the traffic stop in violation of the Fourth Amend-
ment. He concedes that he was validly detained for speed-
ing but contends that his rights were violated when he was
held for “over an hour” while Trooper Wood followed his
“hunch” that Mr. Martin’s vague and conflicting answers
signaled that criminal activity was afoot. Mr. Martin
contends that Trooper Wood had all the information
required to issue a speeding ticket as soon as he verified
that Mr. Martin possessed a valid Illinois driver’s license. In
his view, this stop was longer than reasonably necessary to
enforce the traffic laws. The State responds that Trooper
Wood’s questions were routine and did not unreasonably
prolong the stop and that, as suspicion developed against
Mr. Martin, it became reasonable to consult Trooper
Hornbrook and call in the canine unit.
   Mr. Martin was arrested based on probable cause that he
was speeding. United States v. Garcia, 376 F.3d 648, 650 (7th
Cir. 2004); see also Whren v. United States, 517 U.S. 806 (1996).
While he was in custody, it was not improper for police to
question him so long as the nature and duration of the stop
remained reasonable. Childs, 277 F.3d at 952. A traffic stop
does not become unreasonable merely because the officer
asks questions unrelated to the initial purpose for the stop,
provided that those questions do not unreasonably extend
the amount of time that the subject is delayed. Id. at 953-54.
A seizure that is justified only by the need to issue a traffic
ticket “can become unlawful if it is prolonged beyond the
time reasonably required to complete that mission.” Illinois
v. Caballes, 125 S. Ct. 834, 837 (2005). However, information
lawfully obtained during that period may provide the
officer with reasonable suspicion of criminal conduct that
will justify prolonging the stop to permit a reasonable
8                                                No. 04-3496

investigation. See United States v. Muriel, ___ F.3d ___, 2005
WL 1903739, at *4 (7th Cir. 2005); United States v. Brigham,
382 F.3d 500, 507-08 (5th Cir. 2004) (en banc); United States
v. Garrido-Santana, 360 F.3d 565, 575 (6th Cir. 2004). In
addition, the use of a drug-sniffing dog during an otherwise
lawful traffic stop does not implicate a defendant’s legiti-
mate privacy interests. Caballes, 125 S. Ct. at 836-37.
   Here, failure to produce a valid driver’s license necessi-
tated additional questioning while the trooper ascertained
whether or not Mr. Martin was a licensed driver. While
questioning Mr. Martin about his driver’s license, Trooper
Wood learned that the car was rented but that Mr. Martin
did not possess the rental agreement. The questions were
routine and part of a reasonable law-enforcement inquiry
under the circumstances. The information supplied by
Mr. Martin necessitated additional investigation and justi-
fied a lengthier stop to determine whether Mr. Martin was
licensed and whether the vehicle was rented. While con-
ducting his investigation, Trooper Wood received conflict-
ing statements about Mr. Martin’s origin and destination.
The inconsistencies justified calling Trooper Hornbrook for
backup and requesting a criminal check on Mr. Martin, an
investigative step that revealed several prior arrests on
various charges. Before Trooper Wood completed his
reasonable investigation, Trooper Hornbrook arrived and
informed Trooper Wood that Mr. Martin’s name had
surfaced in intelligence reports concerning drug trafficking
between Chicago and Vincennes. Additionally, Fairley
offered vague and evasive answers when questioned by
Trooper Hornbrook, and Trooper Wood verified that Mr.
Martin was not authorized to drive the vehicle.
  In light of the developing information, it was not unrea-
sonable for Trooper Wood to suspect that Mr. Martin was
trafficking narcotics. Nor was it unreasonable to detain Mr.
No. 04-3496                                                    9

Martin long enough for the canine unit to arrive and
confirm or deny the troopers’ suspicions. See United States v.
Rogers, 387 F.3d 925, 934 n.9 (7th Cir. 2004). The drug-
sniffing investigation began approximately twenty min-
utes after Deputy Dewig and the drug detection dog were
summoned. Given the early time of morning, we cannot say
that the officers’ response time made the stop unreasonable.
There was no unreasonable delay waiting for backup and
the canine unit. At each stage of the investigation, the
additional information obtained justified additional investi-
gation. Once the drug dog alerted to the presence of drugs,
the trooper had probable cause to search the car. See id.

C. Evidentiary Hearing
  Mr. Martin also submits that the district court should have
held an evidentiary hearing before ruling on his suppression
motion. He asserts that there are disputed issues of material
fact that would have affected the outcome. Evidentiary
hearings are necessary only when the party requesting the
hearing identifies a significant, disputed factual issue that
must be resolved. See United States v. Wilson, 169 F.3d 418,
426 (7th Cir. 1999). In this case, the parties agreed to all the
relevant facts. Mr. Martin does not contend otherwise but
instead argues that, had he been able to cross-examine
Trooper Wood regarding the lack of a continuous audio
track during the videotaped roadside detention, he would
have been able to identify facts necessary for the district
court to rule on the suppression motion. But an evidentiary
hearing is only required when the defendant specifically has
alleged a definite disputed factual issue. United States v.
Villegas, 388 F.3d 317, 324 (7th Cir. 2004). Mr. Martin still has
not explained what information he expected to develop.
Indeed, when the State responded to his motion by arguing
that no evidentiary hearing was necessary because no
10                                               No. 04-3496

material facts were in dispute, Mr. Martin did not reply.
Even now, after Trooper Wood testified at trial, Mr. Martin
does not say what else could have been developed at an
evidentiary hearing. The district court properly determined
that Mr. Martin did not “raise any disputed factual issues
on which the resolution of this motion depends.” R.37 at 4;
see Villegas, 388 F.3d at 324.

                       Conclusion
   For the foregoing reasons, we affirm the denial of Mr.
Martin’s motion to suppress evidence seized during the
traffic stop and conclude that an evidentiary hearing was
unnecessary. Accordingly, the judgment of the district court
is affirmed.
                                                   AFFIRMED

A true Copy:
       Teste:

                          _____________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit




                    USCA-02-C-0072—9-7-05